          Case 1:20-cv-07103-JGK Document 29 Filed 03/31/21 Page 1 of 1




                                       2 Grand Central Tower
                                    140 East 45th Street, Suite 17A
                                         New York, NY 10017
Kenneth A. Caruso
Special Counsel
212-466-6401
Ken.caruso@mfsllp.com


                                                        March 31, 2021

VIA ECF

Hon. John G. Koeltl
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

        Re:     Grant v. Trump, 20 Civ. 7103 (JGK)

Dear Judge Koeltl:
       This firm, and Peroff Saunders, represent Defendants in this action. The Court has before
it Defendants’ pending motion to dismiss.

       I write to note the Second Circuit’s recent decision in the Andy Warhol case, Andy
Warhol Found. for the Visual Arts, Inc. v. Goldsmith, No. 19-2420-CV, 2021 WL 1148826 (2d
Cir. Mar. 26, 2021), and to request that the Court accept supplemental briefing regarding the
impact that the Andy Warhol decision may have on the pending motion to dismiss. We ask the
Court to enter an order authorizing, and fixing a schedule for, such briefing.

                                                        Respectfully submitted,


                                                         /s/ Kenneth A. Caruso
                                                        Kenneth A. Caruso

cc :    All Counsel via ECF
